DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on pages 14-15 of the Response:
“The Office Action acknowledges that claims 3 and 14 would be allowable pending resolution of the § 112 rejection. As discussed above, claims 3 and 14, as amended, overcome the § 112 rejection. Accordingly, claim 1 is amended to incorporate elements of claim 3. In particular, claim 1 is amended to recite "determining second plane positional information corresponding to an orientation of the instrument shaft in a second plane" and "determining a second-plane difference between the orientation of the instrument shaft in the second plane and a target second plane orientation."
Although Applicant has not incorporated all of the elements of claim 3 into claim 1, the Office Action acknowledges that the incorporated elements of claim 3 are not disclosed in the prior art. See Office Action, p. 35. 
Claim 12 is similarly amended to incorporate the elements of claim 14 and, therefore, is allowable for the reasons discussed above. Claims 2-11 and 13-22 each depend from either claim 1 or claim 12 and, therefore, are allowable for the reasons discussed above.”
In response, the Examiner respectfully asserts that claim 3 and claim 14 as a whole were free of prior art as written in the claims dated 11/09/2021.  The final rejection did not recite any specific elements of claims 3 and 14 being free of prior art.  Claims 1 and 12 have been amended to incorporate only certain portions of claims 3 and 14 therefore a new search was required to examine the claims.  Additionally claims 3 and 14 have been amended to overcome the 35 USC § 112(a) rejection therefore claims 3 and 14 required a new search and are no longer considered to be free of prior art.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “an instrument shafting having a distal end opposite to and distal from a proximal end”, this should be read as “an instrument shaft having a distal end opposite to and distal from a proximal end”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an imaging device configured to capture a lateral X-ray image” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Throughout the specification the structure of the imaging device is disclosed as a C-arm machine, for example Para [0008] of the specification discloses “an imaging device (e.g., a C-arm machine)”.  Therefore, the structure of the imaging device will be interpreted as C-arm machine.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 6, 8, 11-13, 15, 17, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US20140135616), and further in view of Tolkowsky (US20190350657).
Regarding Claims 1 and 12, Stein discloses a surgical navigation system (Para [0072] – “At least one embodiment is directed to surgical tracking system which can include a motion and orientation sensing module (e.g. tracking element)”) comprising: [claim 1]
a method for positioning a surgical tool (Para [0366] – “At least one exemplary embodiment is directed toward a method of surgical tracking display that can be used by a user to determine the placement of a tool in relation to a patient”), the method comprising: [claim 12]
[claim 1 only] a surgical tool (Para [0072] – “At least one embodiment is directed to surgical tracking system which can include a motion and orientation sensing module (e.g. tracking element) or device that can be embedded in, affixed on, or attached to surgical device holder (e.g., a probe, tool, instrument, alignment jigs or cutting blocks, or similar apparatus)”) comprising:
[claim 1 only] an instrument shafting having a distal end opposite to and distal from a proximal end of the instrument shaft (as shown in Fig. 5 reproduced below the tool with a shaft which is held by the surgeon has two ends therefore there is a proximal end and a distal end);

    PNG
    media_image1.png
    397
    670
    media_image1.png
    Greyscale

[claim 1 only] at least one sensor unit (Para [0158] – “For example physician 2002 holds a medical instrument 2008 (surgical device) having an example embodiment of a motion and orientation sensing device 2006 (surgical device holder)”) configured to produce positional information representing a three-dimensional orientation of the instrument shaft in a real space of the surgical navigation system (Para [0352] – “The example medical instrument 11102, having handle 11106 and shaft 11108, plus cover 11114 securing example motion and orientation sensing device 2006, can be used to track changes in the location and orientation of medical insert, prosthetic component, prostheses, or implant 11118 when positioned securely 11120 within interchangeable head 11116”); and
[claim 1 only] one or more processors configured to determine a three-dimensional orientation of the instrument shaft in a virtual space of the surgical navigation system (Para [0158] – “Computer display 2016, connected to computer 2014 (optionally including a processor that can process tracking data)”, Para [0037] – “The tracking element in sensing device 6301 can register or store points in 3D space to support location identification and repositioning”, As shown in Figs. 1 and 2 reproduced below the display shows the three-dimensional (three axes) orientation in a virtual space), the determination comprising: 

    PNG
    media_image2.png
    486
    686
    media_image2.png
    Greyscale

identifying an origin point of the instrument shaft in the virtual space based on a positional information describing a position of the distal end of the instrument shaft relative to a surgical location (Para [0158] – “Computer display 2016, connected to computer 2014 (optionally including a processor that can process tracking data)”, Para [0084] – “The starting location and orientation can be specified in many ways including physical examination, boney landmarks, imaging, and other methods of identifying anatomical or anomalous features or structures on or within a patient's body”, the starting location is interpreted as the origin point, Para [0080] – “The algebraic sum of the acceleration of the tri-axial accelerometer positioned at the trailing edge of the motion and orientation sensing module or device determines the position of the rear of the probe, tool, instrument, or similar apparatus with respect to the distal tip of the probe, tool, instrument, or similar apparatus”, therefore the position of the distal tip is determined); 
determining a point in the virtual space corresponding to the proximal end of the instrument shaft based on positional information describing a position of the proximal end in the real space (Para [0080] – “The algebraic sum of the acceleration of the tri-axial accelerometer positioned at the trailing edge of the motion and orientation sensing module or device determines the position of the rear of the probe, tool, instrument, or similar apparatus with respect to the distal tip of the probe, tool, instrument, or similar apparatus”, the rear of the probe is interpreted as the proximal end and as shown in Figs. 1 and 2 reproduced above the display shows the position and orientation of the proximal and distal ends);
determining the three-dimensional orientation of the instrument shaft in the virtual space based on the origin point of the instrument shaft in the virtual space and the point in the virtual space corresponding to the proximal end of the instrument shaft (Para [0080] – “The algebraic sum of the acceleration of the tri-axial accelerometer positioned at the trailing edge of the motion and orientation sensing module or device determines the position of the rear of the probe, tool, instrument, or similar apparatus with respect to the distal tip of the probe, tool, instrument, or similar apparatus”, Figs. 1 and 2 reproduced above show the three-dimensional orientation in a virtual space); 
determining first plane positional information corresponding to an orientation of the instrument shaft in a first plane (Figs. 1 and 2 reproduced above show a display with three images including two images of a first plane and a second plane with the orientation of the tool shown in both);
determining a first-plane difference between the orientation of the instrument shaft in the first plane and a target first plane orientation (Figs. 1 and 2 reproduced above shows a display with three images including two images of a first plane and a second plane with the orientation of the tool shown in both as well as the target orientation therefore it provides a difference between the first plane orientation and the target first plane orientation);
determining second plane positional information corresponding to an orientation of the instrument shaft in a second plane (Figs. 1 and 2 reproduced above show a display with three images including two images of a first plane and a second plane with the orientation of the tool shown in both);
determining a second-plane difference between the orientation of the instrument shaft in the second plane and a target second plane orientation (Figs. 1 and 2 reproduced above shows a display with three images including two images of a first plane and a second plane with the orientation of the tool shown in both as well as the target orientation therefore it provides a difference between the second plane orientation and the target second plane orientation);
a user interface configured to display (Figs. 1 and 2 reproduced above (2016)): 
the three-dimensional orientation of the instrument shaft in the virtual space (Figs. 1 and 2 reproduced above (2018, 2118), the display shows three axes therefore it’s showing a three-dimensional orientation, Fig. 19 reproduced below also shows the three-dimensional orientation of the device); and

    PNG
    media_image3.png
    512
    682
    media_image3.png
    Greyscale

a target three-dimensional orientation of the instrument shaft in the virtual space (Figs. 1 and 2 reproduced above shows a probe orientation in three dimensions with crosshairs which is the target orientation, Para [0158] – “Computer display 2016…displays image 2020 of a target location within knee joint 2004. Computer display 2016 also displays image 2018 of the target orientation within knee joint 2004”), the target three-dimensional orientation representing a default orientation for operating the surgical tool at the surgical location (Para [0072] – “The target location and orientation can be defined by…manual or robotic examination and identification of anatomical structures or landmarks, anomalous structures on or within the body, by extrapolation or interpolation from those landmarks, or anomalous structures on or within a patient's body”, it can be interpreted that a target location that is determined based on an examination and identification of anatomical structures would be a default location for operating the tool at that anatomical structure based on the examination); wherein the displayed target three-dimensional orientation further comprises the target first plane orientation and the target second plane orientation (As shown in Figs. 1 and 2 the display provides a target three-dimensional orientation with respect to three axes as well as the target orientation in a first plane and in a second plane, the target is shown using crosshairs); and 
an alignment between the three-dimensional orientation of the instrument shaft in the virtual space and the target first plane orientation and the target second plane orientation (Figs. 1 and 2 reproduced above show a display which shows the alignment between the current location of the tool and the target location in both the first and second plane, Para [0158] – “FIG. 1 is a simplified view 2000 of a physician holding an embodiment of a surgical tracking system including a motion and orientation sensing device (e.g., a surgical device holder portion of a surgical tracking system) with a computer display (e.g., a surgical tracking display system) of its location and orientation at some distance from a pre-specified target”), wherein the user interface dynamically updates the displayed difference in response to angular movement of the instrument shaft about the starting point in the real space (Para [0158] – “FIG. 1 illustrates the use of real-time data from an example wireless motion and orientation sensing device to provide real-time visual feedback to aid a physician to guide a medical probe or instrument to a predefined location and contacting that location at a predefined orientation”, additionally Fig. 19 reproduced above shows three virtual cylinders to illustrate movement of the device as it approaches the target (center of the bullseye)); and 
three-dimensional orientation of the instrument shaft in the virtual space aligning with the target three-dimensional orientation of the instrument shaft in the virtual space (Figs. 1 and 2 reproduced above show a display which shows the alignment between the current location of the tool and the target location using three axes, Fig. 2 specifically shows the tool being aligned with the target)
As cited above Stein discloses three-dimensional orientation of the instrument shaft in the virtual space aligning with the target three-dimensional orientation of the instrument shaft in the virtual space conversely Stein does not teach an imaging device configured to capture a lateral X-ray image of the surgical location in response to […the instrument being aligned with the target position], wherein the lateral X-ray image captures anatomy at the surgical location and the instrument shaft.
However Tolkowsky discloses an imaging device (Para [0345] – “using the 2D radiographic imaging device (e.g., C-arm 34)”) configured to capture a lateral X-ray image of the surgical location (Para [0324] – “In a sixth step 80, two or more 2D radiographic images are acquired…Typically, generally-AP and generally-lateral images are acquired”, Para [0314] – “Applications of the present invention are typically applied, in non-CAS spinal surgery”, therefor it is interpreted the images taken would be of the surgical location) in response to […the instrument being aligned with the target position] (As shown in Fig. 7 reproduced below the step of acquiring 2D images (80) occurs after the step of fixating the tool (78), Para [0324] – “In a fifth step 78, the first tool in the sequence of tools (which is typically a needle, e.g., a Jamshidi™ needle) is typically inserted into the subject (e.g., in the subject's back), and is slightly fixated in the vertebra”, Para [0281] – “The Jamshidi™ needle is typically inserted to a target location”, therefore it is interpreted the images are acquired once the needle is in its target location), wherein the lateral X-ray image captures anatomy at the surgical location and the instrument shaft (Para [0351] – “Reference is now made to FIGS. 11A and 11B, which show examples of respectively AP and lateral x-ray images of a Jamshidi™ needle 36 being inserted into a subject's spine, in accordance with some applications of the present invention”).

    PNG
    media_image4.png
    618
    428
    media_image4.png
    Greyscale

Tolkowsky is an analogous art considering it is in the field of tracking of a surgical tool.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Stein to incorporate the imaging device of Tolkowsky to achieve the same results. One would have motivation to combine because “FIGS. 16A and 16B, which show examples of a display showing a relationship between an anticipated longitudinal insertion path 170 of a tool 172 and a designated location 174 upon, respectively, AP and lateral 2D x-ray images, in accordance with some applications of the present invention” (Tolkowsky - Para [0399]), therefore the 2D images that are taken after the tool has been fixated show the surgeon/user the path of the tool within the body after it has been fixated in its target location.
Regarding Claims 2 and 13, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claims 1 and 12.
Stein further discloses wherein the one or more processors (Para [0158] – “Computer display 2016, connected to computer 2014 (optionally including a processor that can process tracking data)”) are further configured to: 
determine the first-plane difference between the first plane orientation of the instrument shaft in the first plane and the target first plane orientation of the instrument shaft in the first plane, wherein the first-plane difference is determined by changing an orientation of the instrument shaft in a first plane of the virtual space (Figs. 1 and 2 reproduced above show a display with three images including two images of a first plane and a second plane with the orientation of the tool shown in both as well as the target orientation therefore it provides a difference between the first plane orientation and the target first plane orientation, as shown in the comparison between Fig. 1 and Fig. 2 the first plane orientation of the tool has been changed to a second first plane orientation of the target first plane orientation in Fig. 2 and therefore showing a difference when the orientation of the instrument shaft is changed).
Regarding Claims 4 and 15, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claims 1 and 12.
Stein further discloses wherein the one or more processors (Para [0158] – “Computer display 2016, connected to computer 2014 (optionally including a processor that can process tracking data)”) determine the second-plane difference by a changing an orientation of the instrument shaft in a second plane of the virtual space from a first virtual second-plane orientation corresponding to the orientation of the instrument shaft in the second plane to a second virtual second-plane orientation corresponding to the target second-plane orientation (Figs. 1 and 2 reproduced above shows a display with three images including two images of a first plane and a second plane with the orientation of the tool shown in both as well as the target orientation therefore it provides a difference between the second plane orientation and the target second plane orientation, as shown in the comparison between Fig. 1 and Fig. 2 the second plane orientation of the tool has been changed to a second virtual second plane orientation of the target second plane orientation and a difference between the orientation of the instrument and the target orientation can be seen).
Regarding Claims 6 and 17, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claims 1 and 12.
Stein further discloses wherein the one or more processors (Para [0158] – “Computer display 2016, connected to computer 2014 (optionally including a processor that can process tracking data)”):  determine the first-plane difference by changing the orientation of the instrument shaft in the first plane to the target first-plane orientation (Figs. 1 and 2 reproduced above shows a display with three images including two images of a first plane and a second plane with the orientation of the tool shown in both as well as the target orientation, Fig. 2 shows the first plane orientation changed to line up with the target, Para [0088] – “The data from the tracking device may readily be adjusted to display the correct distance between it and the target, as well as its orientation relative to the orientation of the target, in real time”, therefore the display shows the difference [distance between] in real-time as the tool changes its orientation to a target orientation).
Regarding Claims 8 and 19, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claims 1 and 12.
Stein further discloses wherein the one or more processors (Para [0158] – “Computer display 2016, connected to computer 2014 (optionally including a processor that can process tracking data)”) determine the second-plane difference by  changing the orientation of the instrument shaft in the second plane to the target second-plane orientation (Figs. 1 and 2 reproduced above shows a display with three images including two images of a first plane and a second plane with the orientation of the tool shown in both as well as the target orientation therefore it provides a difference between the second plane orientation and the target second plane orientation, Fig. 2 shows the second plane orientation changed to line up with the target, Para [0088] – “The data from the tracking device may readily be adjusted to display the correct distance between it and the target, as well as its orientation relative to the orientation of the target, in real time”, therefore the display shows the difference [distance between] in real-time as the tool changes its orientation to a target orientation).
Regarding Claims 11 and 22, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claims 1 and 12.
Stein further discloses wherein the user interface is further configured to display (Figs. 1 and 2 reproduced above (2016)): 
a difference between a current three- dimensional orientation of the instrument shaft and the target three-dimensional orientation as determined by the one or more processors (Figs. 1 and 2 reproduced above show a display which shows the difference between the current location of the tool and the target location, Para [0158] – “Computer display 2016, connected to computer 2014 (optionally including a processor that can process tracking data)”); and 
changes in the three-dimensional orientation of the instrument shaft relative to the surgical location from the current three-dimensional orientation to the target three-dimensional orientation (Comparing Figs. 1 and 2, Fig. 2 shows the three dimensional instrument shaft has been moved to the target three-dimensional orientation).
Claims 3, 5, 7, 9, 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US20140135616) and Tolkowsky (US20190350657) as applied to claims 1 and 12 above, and further in view of Link (WO2016030512).
Regarding Claim 3, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claim 1.
Conversely Stein does not teach determine the target three-dimensional orientation of the instrument shaft based on the target first plane orientation and the target second plane orientation; and
monitor the alignment of the instrument shaft with the target three-dimensional orientation based on changes in the first-plane difference and the second-plane difference.
However, Link discloses determine the target three-dimensional orientation of the instrument shaft based on the target first plane orientation and the target second plane orientation (Pgs. 18-20 describe the target three dimensional orientation being set using an anterior-posterior view to set the yaw angle (trajectory relative to the x/y plane) and an orthogonal view is used to set the pitch angle (trajectory relative to the y/z plane)); and
monitor the alignment of the instrument shaft with the target three-dimensional orientation based on changes in the first-plane difference and the second-plane difference (Pg. 20 lines 6-9 – “Any deviation of the instrument from that selected position, either in pitch or in yaw or both, will be detected by the comparator 4 in said second operating mode and will be shown by the feedback device 5”).
Link is an analogous art considering it is in the field of navigation of a surgical tool.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical navigation system of Stein to incorporate the determination of the target orientation of Link to achieve the same results. One would have motivation to combine because “the tool itself keeps track of any deviation and thus allows the surgeon to regain the set position.” (Link - Pg. 6 lines 15-16).
Regarding Claims 5 and 16, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claims 1 and 12.
As cited above Stein discloses the target three-dimensional orientation and the orientation of the instrument shaft in the second plane of the virtual space conversely Stein does not teach wherein the one or more processors determine the target […] orientation of the instrument shaft based on second-plane positional information corresponding to the orientation of the instrument shaft in the second plane […].
However, Link discloses wherein the one or more processors determine the target […] orientation of the instrument shaft based on second-plane positional information corresponding to the orientation of the instrument shaft in the second plane […] (Pg. 19 line 30 - Pg. 20 line 9 discloses setting the second angle in a second plane orthogonal to the first plane as the locked-in target orientation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein to incorporate the determination of the target orientation of Link to achieve the same results. One would have motivation to combine because “the tool itself keeps track of any deviation and thus allows the surgeon to regain the set position” (Link - Pg. 6 lines 15-16).
Regarding Claims 7 and 18, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claims 1 and 12.
As cited above Stein discloses the target three-dimensional orientation conversely Stein does not teach wherein the one or more processors determine the target […] orientation of the instrument shaft based on first-plane positional information corresponding to the target first-plane orientation.
However, Link discloses wherein the one or more processors determine the target […] orientation of the instrument shaft based on first-plane positional information corresponding to the target first-plane orientation (Pg. 6 lines 18-22 – “In an example the surgeon might position the tool in a first plane that might be defined by a picture generating device. For example, the first plane might be the anterior posterior plane, where a picture is generated by a correspondingly orientated C-arm.”, Pg. 19 lines 7-11 "When this trajectory is accepted by the surgeon, the navigation device 3 stores the corresponding positional data set upon pressing of the set key 35 in the first memory unit 37. This sets a first angle, e.g. yaw for the preferred embodiment.").
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein to incorporate the determination of the target orientation of Link to achieve the same results. One would have motivation to combine because “the tool itself keeps track of any deviation and thus allows the surgeon to regain the set position” (Link - Pg. 6 lines 15-16).
Regarding Claims 9 and 20, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claims 1 and 12.
As cited above Stein discloses the target three-dimensional orientation conversely Stein does not teach wherein the one or more processors determine the target […] orientation of the instrument shaft based on second-plane positional information corresponding to the target second-plane orientation.
However, Link discloses wherein the one or more processors determine the target […] orientation of the instrument shaft based on second-plane positional information corresponding to the target second-plane orientation (Pg. 19 line 30 - Pg. 20 line 9 – “As a next step, the pitch angle is to be set. The surgeon then moves the handheld surgical tool into the desired pitch position, as verified by the fluoroscopic view generated by the C-arm 88 now moved in a position orthogonal to the previous one (see Fig. 5). Once it is ascertained that the pitch angle is proper, and still the desired heading angle is maintained, the surgeon will press the set key 35 again. The comparator 4 then switches into the second operating mode. In this mode the trajectory of the surgical tool is fully "locked-in", therefore the second plane 2D positional information is set as the desired 3D orientation in the second plane).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein to incorporate the determination of the target orientation of Link to achieve the same results. One would have motivation to combine because “the tool itself keeps track of any deviation and thus allows the surgeon to regain the set position” (Link - Pg. 6 lines 15-16).
Regarding Claim 14, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claim 12.
Conversely Stein does not teach determining the target three-dimensional orientation of the instrument shaft the target first plane orientation and the target second plane orientation; and
monitor the alignment of the instrument shaft with the target three-dimensional orientation based on changes in the first-plane difference and the second-plane difference.
However, Link discloses determining the target three-dimensional orientation of the instrument shaft the target first plane orientation and the target second plane orientation (Pgs. 18-20 describe the target three dimensional orientation being set using an anterior-posterior view to set the yaw angle (trajectory relative to the x/y plane) and an orthogonal view is used to set the pitch angle (trajectory relative to the y/z plane)); and
monitor the alignment of the instrument shaft with the target three-dimensional orientation based on changes in the first-plane difference and the second-plane difference (Pg. 20 lines 6-9 – “Any deviation of the instrument from that selected position, either in pitch or in yaw or both, will be detected by the comparator 4 in said second operating mode and will be shown by the feedback device 5”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surgical navigation system of Stein to incorporate the determination of the target orientation of Link to achieve the same results. One would have motivation to combine because “the tool itself keeps track of any deviation and thus allows the surgeon to regain the set position” (Link - Pg. 6 lines 15-16).
Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US20140135616) and Tolkowsky (US20190350657) as applied to claims 1 and 12 above, and further in view of Link (WO2016030512) and Finley (US20170165008).
Regarding Claim 10, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claim 1.
Conversely Stein does not teach an alignment module comprising: 
at least one sensor unit configured to produce three-dimensional positional information corresponding to a three-dimensional orientation of the imaging device; and 
a transmitter configured to transmit the three-dimensional positional information of the imaging device to the one or more processors.
However, Link discloses produce three-dimensional positional information corresponding to a three-dimensional orientation (Pg.14 lines 5-11 – “sensor units 31, 31', 31'', the sensor units being a 3-axis accelerometer, 3-axis rate gyroscopes and a 3-axis magnetometer, respectively. Each sensor unit 31, 31', 31'' on its own produces positional information independently from each other, said positional information comprising e.g. acceleration or other positional data from yaw, roll and pitch”, Pg. 3 lines 13-16 – “The term "position in space" and its short form "position" in context of the present invention generally refers to a system with six degrees of freedom that may comprise absolute location and orientation.”).
three-dimensional positional information (Pg.14 lines 5-11 – “sensor units 31, 31', 31'', the sensor units being a 3-axis accelerometer, 3-axis rate gyroscopes and a 3-axis magnetometer, respectively. Each sensor unit 31, 31', 31'' on its own produces positional information independently from each other, said positional information comprising e.g. acceleration or other positional data from yaw, roll and pitch”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein to incorporate the three-dimensional position/orientation sensing of Link to achieve the same results. One would have motivation to combine because “the tool itself keeps track of any deviation and thus allows the surgeon to regain the set position” (Link - Pg. 6 lines 15-16).
Conversely Stein and Link do not teach an alignment module (300) comprising:
At least one sensor unit configured to produce […] positional information corresponding to a […] orientation of the imaging device; and
A transmitter configured to transmit the […] positional information of the imaging device to the one or more processors.
However, Finley discloses an alignment module (300) (Para [0046] – “the receiver 105 may include a tracking target 106 mounted thereto that allows tracking of the position of the C-Arm using a tracking device 130.”, the tracking target and the tracking device are interpreted as the alignment module) comprising:
At least one sensor unit configured to produce […] positional information corresponding to a […] orientation of the imaging device (Para [0114] – “In some embodiments, the C-Arm angle sensor may be a 2-axis accelerometer attached to the C-Arm to provide angular position feedback relative to the direction of gravity. In other embodiments, the position of the C-Arm may be tracked by infrared sensors as described above.”); and
a transmitter configured to transmit the […] positional information of the imaging device to the one or more processors (Para [0114] – “The C-Arm angle sensor is in communication with the processing unit, and may be of wired or wireless design”, therefore in a wireless design there would be a transmitter to transmit the positional information of the imaging device to the processor [computing unit]).
Finley is considered an analogous art considering it is in the field of surgical instrument tracking.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein to incorporate the transmitter of Finley to achieve the same results. One would have motivation to combine because “the systems and methods described herein relative to Reduced Radiation 3D Image Guided Surgery greatly aids the surgeon's ability to determine the position and accurately place surgical instruments/implants within the patient's anatomy leading to more reproducible implant placement, reduced OR time, reduced complications and revisions” (Finley - Para [0124]).
Regarding Claim 21, Stein and Tolkowsky disclose all the elements of the claimed invention as cited in claim 12.
Conversely Stein does not teach utilizing three-dimensional positional information corresponding to a three- dimensional orientation of the imaging device when taking the first image to determine an orientation of the first plane passing through the surgical location; and 
utilizing three-dimensional positional information corresponding to a three- dimensional orientation of the imaging device when taking the second image to determine an orientation of the second plane passing through the surgical location.
However, Link discloses three-dimensional positional information corresponding to a three-dimensional orientation (Pg.14 lines 5-11 – “sensor units 31, 31', 31'', the sensor units being a 3-axis accelerometer, 3-axis rate gyroscopes and a 3-axis magnetometer, respectively. Each sensor unit 31, 31', 31'' on its own produces positional information independently from each other, said positional information comprising e.g. acceleration or other positional data from yaw, roll and pitch”, Pg. 3 lines 13-16 – “The term "position in space" and its short form "position" in context of the present invention generally refers to a system with six degrees of freedom that may comprise absolute location and orientation”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein to incorporate the three-dimensional position/orientation sensing of Link to achieve the same results. One would have motivation to combine because “the tool itself keeps track of any deviation and thus allows the surgeon to regain the set position.” (Link - Pg. 6 lines 15-16).
Conversely Stein and Link do not teach utilizing […] positional information corresponding to a […] orientation of the imaging device when taking the first image to determine an orientation of the first plane passing through the surgical location; and 
utilizing […] positional information corresponding to a […] orientation of the imaging device when taking the second image to determine an orientation of the second plane passing through the surgical location.
However, Finley discloses utilizing […] positional information corresponding to a […] orientation of the imaging device when taking the first image to determine an orientation of the first plane passing through the surgical location (Para [0114] – “In some embodiments, the C-Arm angle sensor may be a 2-axis accelerometer attached to the C-Arm to provide angular position feedback relative to the direction of gravity. In other embodiments, the position of the C-Arm may be tracked by infrared sensors as described above.”, Para [0075] – “In this embodiment, the two view finder images are orthogonal images, such as an anterior-posterior (A/P) image (passing through the body from front to back) and a lateral image (passing through the body shoulder to shoulder), as depicted in the screen shot of FIG. 8D.”  Therefore, it is interpreted the position of the C-arm is tracked for both the A/P plane and the lateral plane, Fig.1 shows the images being taken of a surgical location); and 
utilizing […] positional information corresponding to a […] orientation of the imaging device when taking the second image to determine an orientation of the second plane passing through the surgical location (Para [0114] – “In some embodiments, the C-Arm angle sensor may be a 2-axis accelerometer attached to the C-Arm to provide angular position feedback relative to the direction of gravity. In other embodiments, the position of the C-Arm may be tracked by infrared sensors as described above.”, Para [0075] – “In this embodiment, the two view finder images are orthogonal images, such as an anterior-posterior (A/P) image (passing through the body from front to back) and a lateral image (passing through the body shoulder to shoulder), as depicted in the screen shot of FIG. 8D.”  Therefore, it is interpreted the position of the C-arm is tracked for both the A/P plane and the lateral plane, Fig.1 shows the images being taken of a surgical location).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Stein to incorporate the transmitter of Finley to achieve the same results. One would have motivation to combine because “the systems and methods described herein relative to Reduced Radiation 3D Image Guided Surgery greatly aids the surgeon's ability to determine the position and accurately place surgical instruments/implants within the patient's anatomy leading to more reproducible implant placement, reduced OR time, reduced complications and revisions” (Finley - Para [0124]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         
/JASON M IP/Primary Examiner, Art Unit 3793